DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 03/15/2021 is acknowledged. The amendment includes claims 1, 3, 11, 13 and 21 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8, 11-12, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (U.S. Pub. No. 9,633,076 B1) in view of Gibson et al. (U.S. Pub. No. 2014/0071138 A1), further in view of Hogan et al. (U.S. Patent No. 5,414,809).
Regarding claim 1, Morton teaches a method to interact with a visualization of data, the method comprising: 

mapping data of the data source to a contract such that the contract is satisfied, wherein the contract includes a schema that specifies a set of data fields and one or more relationships between one or more data fields of the set of data fields to generate and display the visualization (the schema matching between data sources is performed dynamically based on the particular fields currently in use in the visual specification 602, a user can change how the fields are matched through simple direct operations, such as drag-and-drop, using listing of fields for each of the data source, col. 11, line 5-10, noted, the matching of fields among data sources based on visual specification [interpreted as a contract] is read on mapping data of the data source to a contract such that the contract is satisfied, wherein the contract includes a schema that specifies a set of data fields and one or more relationships between one or more data fields of the set of data fields to generate and display the visualization as claimed), 
wherein both the resulting contract map and the contract are saved to the visualization file (the schema matching between data sources is performed dynamically based on the particular fields currently in use in the visual specification 602, a user can change how the fields are matched through simple direct operations, such as drag-and-drop, using listing of fields for each 
Morton does not explicitly disclose: 
receiving second input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to the visualization file;
displaying the visualization of the data of the data source based on the contract and the conditional customization rule, wherein the displayed visualization includes a plurality of graphical objects that graphically represent the data of the data source.
Gibson teaches: receiving second input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to the visualization file (paragraph [0018], paragraph [0022], 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving second input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to the visualization file; displaying the visualization of the data of the data source based on the contract and the conditional customization rule, wherein the displayed visualization includes a plurality of graphical objects that graphically represent the data of the data source into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include receiving second input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to the visualization file; displaying the 
Morton as modified by Gibson do not explicitly disclose: receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source.
Hogan teaches: receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source.
Hogan teaches: receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source (each object of the graph, in this case a bar 31, represents a vacation time of an employee, whose name is indicated by the label 32 of that bar 31, the position and length of the bar 31 indicates start and stop times of the employee’s vacation, thus, in FIG. 3, two graphical objects represent each employee, if Employee B’s vacation time data is value of ‘week2-week4’, the associated object, i.e., bar 31, would have a position and length representing that data, as an another example, a tree view style might have objects in the form of nodes in a tree hierarchy, col. 4, line 43-53; step 108 is performed to change the display by direct manipulation of a graphic object, the user moves the cursor to the object that represents the data to be modified, col. 10, line 30-33; in accordance with step 107, a specific record, i.e., Travis Hills, would be selected, this activates ‘hot’ area on manipulate the object, such as by moving pointing device, for example, to add more time to Travis Hills’ vacation time, the user points to the right end of the corresponding bar, and drags the right end of the bar to lengthen it, col. 10, line 34-47; in step 109a, when the input is complete, graphics engine 12 declares a new value for the data represented by the object and writes that value into local data store, col. 10, line 59-61; a feature of local data store that it includes a routine for receiving an indication from graphics engines if the user changes data of the graph, whether by textual input or by manipulating an object, if such an indication is received, local data store update its copy of the data represented by that object, col. 5, line 43-60, noted, the manipulation of the object by the user and updating the copy of data represented by the manipulated object when received indication of changes data of the graph, which read on receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include receiving third input effective to alter a first graphical object of the plurality of graphical objects; and determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source to 
Regarding claim 2, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, further teach further comprising: making the implicated change to the first data object at the data source consistent with the alteration to the first graphical object; or presenting the implicated change to a user to manually make the implicated change to the first data object at the data source consistent with the alteration to the first graphical object (Hogan teaches each object of the graph, in this case a bar 31, represents a vacation time of an employee, whose name is indicated by the label 32 of that bar 31, the position and length of the bar 31 indicates start and stop times of the employee’s vacation, thus, in FIG. 3, two graphical objects represent each employee, if Employee B’s vacation time data is value of ‘week2-week4’, the associated object, i.e., bar 31, would have a position and length representing that data, as an another example, a tree view style might have objects in the form of nodes in a tree hierarchy, col. 4, line 43-53; step 108 is performed to change the display by direct manipulation of a graphic object, the user moves the cursor to the object that represents the data to be modified, col. 10, line 30-33; in accordance with step 107, a specific record, i.e., Travis Hills, would be selected, this activates ‘hot’ area on the corresponding object, e.g., a Gantt bar, to which the cursor may be moved to signify which attribute is to be changed, the user then manipulate the object, such as by moving pointing device, for example, to add more time to Travis Hills’ vacation time, the user points to the right end of the corresponding bar, and drags the right end of the bar to lengthen it, col. 10, line 34-47; in step 109a, when the input is complete, graphics engine 12 declares a new value for the data represented by the object and writes that value into local data store, col. 10, line 59-61; a feature of local data store that it 
Regarding claim 4, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, further teach mapping the first data object from the contract back to the data source to determine where the first data object is located at the data source (Hogan teaches local data stores store data in accordance with a user-defined schema, the data in local data store are organized as record types, each record having one or more fields, and each field being a certain type, at least one field of a record type is a ‘key’ field, whose value is unique for each occurrence of a record type, for example, each employee’s key field might contain that employee’s unique id number, as explained below, this organization of data in local data store permits the data to be mapped to graphical objects and attributes, a feature of local data store that it includes a routine for receiving an indication from graphics engines if the user changes data of the graph, whether by textual input or by manipulating an object, if such an indication is received, local data store update its copy of the data represented by that object, col. 5, line 43-60); and making the implicated change to the first data object at the data source consistent with the alteration to the first graphical object (Hogan teaches each object of the graph, in this case a bar 31, represents a vacation time of an employee, whose name is indicated by the label 32 of that bar 31, the position and length of the bar 31 indicates start and stop times of the employee’s vacation, thus, in FIG. 3, two graphical objects represent each employee, if Employee B’s vacation time data is value of ‘week2-week4’, the associated object, i.e., bar 31, would have a position and length representing that data, as an another example, a tree view style 
Regarding claim 5, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, further teach presenting a query that identifies the implicated change to the first data object and queries whether to make the implicated change to the first data object at the data source (Hogan teaches link manager 13 send a data message to database system 11, informing it that its copy of the data item need to be updated, this activity by link manager 13 is automatic as a result of its constant monitoring of local data store, if a value is changed, a ‘flag’ is detected by link manager, col. 10, line 65-68 and col. 11, line 1-2, noted, the act of monitoring to identify the value being changed based on the ‘flag’, which implies the act of querying to identify the flag which indicates the value has been changed, that read on 
Regarding claim 6, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, further teach: receiving input effective to alter multiple graphical objects of the plurality of graphical objects, the multiple graphical objects including the first graphical object and a second graphical object; determining that the alterations implicate changes to multiple data objects of the data, the multiple data objects including the first data object and a second data object (Hogan teaches each object of the graph, in this case a bar 
Regarding claim 8, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, further teach making the implicated change to the first data object at the data source consistent with the alteration to the first graphical object such that the first data object is altered at the data source (Hogan teaches local data stores store data in accordance with a user-defined schema, the data in local data store are organized as record types, each record having one or more fields, and each field being a certain type, at least one field of a record type is a ‘key’ field, whose value is unique for each occurrence of a record type, for example, each employee’s key field might contain that employee’s unique id number, as explained below, this organization of data in local data store permits the data to be mapped to graphical objects and attributes, a feature of local data store I that it includes a routine for receiving an indication from graphics engines if the user changes data of the graph, whether by update the appearance of their graphs, col. 10, line 59-64). 
Per claim 11, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
Per claim 12, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 2 and is similarly rejected.
Per claims 14-16, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 4-6 respectively and are similarly rejected.
Per claim 18, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (U.S. Pub. No. 9,633,076 B1) in view of Gibson et al. (U.S. Pub. No. 2014/0071138 A1) and Hogan et al. (U.S. Patent No. 5,414,809), further in view of Ramanathan et al. (U.S. Patent No. 10,175,854 B2) and Heen et al. (U.S. Pub. No. 2018/0121482 A1).
Regarding claim 3, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: wherein: the visualization comprises an organizational chart of an organization; the first graphical object comprises a block in the organizational chart; the block identifies a first individual in the organization as the first data object; receiving the second input effective to alter the first graphical object comprises receiving the second input that is effective to alter at least one of: a second graphical object above the first graphical object in the organizational chart to which the first graphical object is connected, the second graphical object representing a second individual in the organization; and a third graphical object below the first graphical object in the organizational chart to which the first graphical object is connected, the third graphical object representing a third individual in the organization.
Ramanathan teaches: 
wherein: the visualization comprises an organizational chart of an organization (Fig. 1 of Ramanathan illustrates the organization chart); the first graphical object comprises a block in the organizational chart (Ramanathan teaches graphical objects may display various properties contained in the data items they represent, for example, graphical object 150 includes a name label 150A in the shape of a block arrow pointing at a circle on the chains, representing a name 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein: the visualization comprises an organizational chart of an organization; the first graphical object comprises a block in the organizational chart; the block identifies a first individual in the organization as the first data object; receiving the second input effective to alter the first graphical object comprises receiving the second input that is effective to alter at least one of: a second graphical object above the first graphical object in the organizational chart to which the first graphical object is connected, the second graphical object representing a second individual in the organization; and a third graphical object below the first graphical object in the organizational chart to which the first graphical object is connected, the third graphical object representing a third individual in the organization into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include wherein: the visualization comprises an organizational chart of an organization; the first graphical object comprises a block in the organizational chart; the block identifies a first individual in the organization as the first data object; receiving the second input effective to alter the first graphical object comprises receiving the second input that is effective to alter at least one of: a second graphical object above the first graphical object in the organizational chart to which the first graphical object is connected, the second graphical object representing a second individual in the organization; and a third graphical object below the first graphical object in the organizational chart to which the first graphical object is connected, the third graphical object representing a third individual in the 
Morton as modified by Gibson, Hogan and Ramanathan do not explicitly disclose: determining that the alteration implicates the change to the first data object comprises determining that the alteration implicates at least one of: a change of an individual to whom the first individual reports to the second individual; and a change of an individual that reports to the first individual to the third individual. 
Heen teaches determining that the alteration implicates the change to the first data object comprises determining that the alteration implicates at least one of: a change of an individual to whom the first individual reports to the second individual; and a change of an individual that reports to the first individual to the third individual (a changed is received to the relational graph, a various aspects, a change constitutes the addition or removal of node, the addition, removal, or modification to a property of a node, or a strengthening, weakening, creation, or breaking of an edge between one or more nodes, for example, when an employee is promoted to manage other employees, the relational graph for the organization to which the employee belongs to may be changed by adding a manager property to the node representing the employee and creating edges between employee and direct reports to the employee (among other changes to represent the promotion), each change to the graph database is parsed to determine the nodes affected (either directly or via the edges to those nodes) and the identifiers of those nodes are organized to form a change stream, paragraph [0040]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining that the alteration implicates the change to the first data object comprises determining that the alteration implicates at least one of: a change of an 
Motivation to do so would be to include determining that the alteration implicates the change to the first data object comprises determining that the alteration implicates at least one of: a change of an individual to whom the first individual reports to the second individual; and a change of an individual that reports to the first individual to the third individual to overcome issue with graph queries are computationally expensive to run and therefore keeping the results of graph queries up-to-date in light of changes to the underlying relational graph may require computing devices accessing or hosting the graph database to expend significant processing or storage resources to run repeated graph queries or to run change monitors on every node (Heen, paragraph [0001], line 13-19).
Per claim 13, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 3 and is similarly rejected.
Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (U.S. Pub. No. 9,633,076 B1) in view of Gibson et al. (U.S. Pub. No. 2014/0071138 A1) and Hogan et al. (U.S. Patent No. 5,414,809), further in view of Ramanathan et al. (U.S. Patent No. 10,175,854 B2).
Regarding claim 9, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly teach providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source.

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source into blending data and visualizing data from multiple of data sources of Morton.

Regarding claim 21, Morton teaches a method to interact with a visualization of data, the method comprising: 
mapping data of a data source to a contract such that the contract is satisfied, wherein the contract includes a schema that specifies a set of data fields and one or more relationships between one or more data fields of the set of data fields to generate and display a visualization (the user interacts with the data visualization application to identify data be viewed and how that data is visualized (e.g., bar graphs, scatter plots, map plots, line graph, and so on), each data visualization is saved as data visualization workbook, a workbook typical includes both the visual specification as well as the corresponding data visualization generated based on the visual specification, col. 5, line 3-10; the schema matching between data sources is performed dynamically based on the particular fields currently in use in the visual specification 602, a user can change how the fields are matched through simple direct operations, such as drag-and-drop, using listing of fields for each of the data source, col. 11, line 5-10, noted, the matching of fields among data sources based on visual specification [interpreted as a contract] is read on mapping data of a data source to a contract such that the contract is satisfied, wherein the contract includes a schema that specifies a set of data fields and one or more relationships between one or more data fields of the set of data fields to generate and display a visualization as claimed).
Morton does not explicitly disclose:

Gibson teaches: receiving first input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to a visualization file (paragraph [0018], paragraph [0022], paragraph [0046]-[0047], [0059], receiving initial visualization selection, data set and other inputs (e.g., metadata and rule sets) that may be stored in a database or other sources; the number of any conventional or other databases, data stores or storage structures (e.g., files, databases, etc.) to store information (e.g., statistical or other data, models, visualization specifications, visualizations, rules, etc.); rules are designed to evaluate enriched metadata and/or initial visualization specification and make improvements to the visualization or create new visualization; applying heuristic rules to specification of visualization of initial visualization, noted, rule is interpreted as conditional customization rule), displaying the visualization of the data of the data source based on the contract and the conditional customization rule, wherein the displayed visualization includes a plurality of graphical objects that graphically represent the data of the data source (paragraph [0022], [0046]-[0047], paragraph [0066], [0077], Fig. 7A-7B, receiving enriched metadata, specification and heuristic rules and applies the heuristic rules to generate visualization candidates; presenting visualization candidates to the user together with the original chart, noted, specification is interpreted as contract while rule is interpreted as conditional customization rule).

Motivation to do so would be to include receiving first input effective to create a conditional customization rule to apply to the visualization of the data of the data source, wherein the conditional customization rule is saved to a visualization file; displaying the visualization of the data of the data source based on the contract and the conditional customization rule, wherein the displayed visualization includes a plurality of graphical objects that graphically represent the data of the data source to make improvements to the visualization or create a new visualization with an improvement (Gibson, paragraph [0047], line 13-14).
Morton as modified by Gibson do not explicitly disclose: the graphical objects including a relationship connection between at least two graphical objects; receiving second input effective to alter a first graphical object of the plurality of graphical objects, wherein the first graphical object includes the relationship connection.
Ramanathan teaches the graphical objects including a relationship connection between at least two graphical objects (graphical objects may display various properties contained in the data items they represent, for example, graphical object 150 includes a name label 150A in the shape of a block arrow pointing at a circle on the chains, representing a name of its represented 
receiving second input effective to alter a first graphical object of the plurality of graphical objects, wherein the first graphical object includes the relationship connection (users may edit information contained in data items represented by graphical objects, col. 2, line 30-31; graphical objects may display various properties contained in the data items they represent, for example, graphical object 150 includes a name label 150A in the shape of a block arrow pointing at a circle on the chains, representing a name of its represented data item (e.g., employee name), it also includes a label 150B displaying another property of the represented data item (e.g. employee function), and an indicator 150C showing, for instance, the number of immediate and total hierarchical descendants; graphical object 150 is ‘linked’ to (i.e., visually associated with) both the ancestors chain 130 and the descent chain 140, linking may be explicitly displayed, or implicitly, as in Fig. 1, where linking is implied by block arrow 150 A directed at a point where ancestor chain 130 and descendant chain 140 meet, Fig. 1, col. 4, line 4-15 and 35-43, Fig. 1 illustrate the display of plurality graphical objects and its hierarchical relationship between graphical objects that representing the data items).

Motivation to do so would be to include the graphical objects including a relationship connection between at least two graphical objects; receiving second input effective to alter a first graphical object of the plurality of graphical objects, wherein the first graphical object includes the relationship connection to provide ways to present hierarchical data even on a small screen, such as available on a mobile device (col. 1, line 58-59).
Morton as modified by Gibson and Ramanathan do not explicitly disclose: determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source. 
Hogan teaches: determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source (each object of the graph, in this case a bar 31, represents a vacation time of an employee, whose name is indicated by the label 32 of that bar 31, the position and length of the bar 31 indicates start and stop times of the employee’s vacation, thus, in FIG. 3, two graphical objects represent each employee, if Employee B’s vacation time data is value of ‘week2-week4’, the associated object, i.e., bar 31, would have a position and length representing that data, as an another example, a tree view style might have objects in the form of nodes in a tree hierarchy, col. 4, line 43-53; step 108 is performed to change the display by direct manipulation of a graphic object, the user moves the cursor to the 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include determining that the alteration to the first graphical object implicates a change to a first data object of the data of the data source to overcome issue with limited to invoking operating tasks, such as file management, rather than for changing application data (Hogan, col. 1, line 29-31).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (U.S. Pub. No. 9,633,076 B1) in view of Gibson et al. (U.S. Pub. No. 2014/0071138 A1) and Hogan et al. (U.S. Patent No. 5,414,809), further in view of Gasser (U.S. Patent No. 6,636,250 B1).
Regarding claim 10, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 8, further teach wherein providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source comprises providing one or more user interface elements that allow a 
Gasser teaches: the user interface elements including a selectable icon that collapses the one or more portions of the visualization such that the one or more portions of the visualization are no longer visible (users can expand and collapse object icons 205 and arrangement icons 210 to view relationships between various objects, devices, component or the like that are under management by the management application, col. 16, line 11-14; a user can choose to collapse an icon on the GRUI 200, however, collapsing only effects the GRUI 200, and the descriptor tree 555 in memory does not remove or delete the descriptor 405, 410 that corresponds to the icon that no longer on display due to the collapsing operation, col. 22, line 44-50, noted, the collapsing of object icons to make the collapsed object icons no longer on displayed which read on the user interface elements including a selectable icon that collapses the one or more portions of the visualization such that the one or more portions of the visualization are no longer visible as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the user interface elements including a selectable icon that 
Motivation to do so would be to include the user interface elements including a selectable icon that collapses the one or more portions of the visualization such that the one or more portions of the visualization are no longer visible to address the issue with conventional graphical user interfaces are quite limited in their ability to represent multiple relationships between objects which those prior art interfaces represents as icons (Gasser, col. 2, line 25-27).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (U.S. Pub. No. 9,633,076 B1) in view of Gibson et al. (U.S. Pub. No. 2014/0071138 A1) and Hogan et al. (U.S. Patent No. 5,414,809), further in view of Ramanathan et al. (U.S. Patent No. 10,175,854 B2) and Gasser (U.S. Patent No. 6,636,250 B1).
Regarding claim 19, Morton as modified by Gibson and Hogan teach all claimed limitations as set forth in rejection of claim 11, but do not explicitly disclose providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source.
Ramanathan teaches: providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source (graphical objects may display various properties contained in the data items they represent, for example, graphical object 150 includes a name label 150A in the shape of a block arrow pointing at a circle on the chains, representing a name of its represented data item (e.g., employee name), it also includes a label 150B displaying another property of the represented data item (e.g. employee function), and an indicator 150C showing, for instance, the number of immediate and 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include providing a set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source to provide ways to present hierarchical data even on a small screen, such as available on a mobile device, (col. 1, line 58-59).
Morton as modified by Gibson, Hogan and Ramanathan do not explicitly disclose:
wherein providing the set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source comprises providing one 
Gasser teaches: wherein providing the set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source comprises providing one or more user interface elements that allow a user to select whether one or more portions of the visualization are visible in the visualization (users can expand and collapse object icons 205 and arrangement icons 210 to view relationships between various objects, devices, component or the like that are under management by the management application, col. 16, line 11-14; a user can choose to collapse an icon on the GRUI 200, however, collapsing only effects the GRUI 200, and the descriptor tree 555 in memory does not remove or delete the descriptor 405, 410 that corresponds to the icon that no longer on display due to the collapsing operation, col. 22, line 44-50, noted, the collapsing of object icons to make the collapsed object icons no longer on displayed which read on the user interface elements including a selectable icon that collapses the one or more portions of the visualization such that the one or more portions of the visualization are no longer visible as claimed).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein providing the set of one or more interactions with the visualization that allow configuring the visualization without editing the data of the data source comprises providing one or more user interface elements that allow a user to select whether one or more portions of the visualization are visible in the visualization into blending data and visualizing data from multiple of data sources of Morton.
Motivation to do so would be to include wherein providing the set of one or more interactions with the visualization that allow configuring the visualization without editing the .
Allowable Subject Matter
Claims 7, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
Response to Arguments
Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Gibson).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401.  The examiner can normally be reached on M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.